DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 09/27/2022, in response to claims 1-7, 10-14, and 17-31 rejection from the non-final office action (06/27/2022), by amending claims 1, 11-12, and 28 and adding new claim 44 is entered and will be addressed below. 

Election/Restrictions
Claims 8-9, 15-16, and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II and Species B-E, there being no allowable generic or linking claim.
Claim Interpretations
	The newly amended limitation “including a plurality of deposition source nozzles arranged along a straight line“ and “wherein the straight line passes between adjacent ones of the plurality of pattern sheets“ has some issues. The “a straight line” is actually at a different plane than the pattern sheets, therefore “passes between adjacent ones of the plurality of pattern sheets“ will depending on viewing angle. 
	It appears Applicants may describe it as the vertical projection of the straight line passes between adjacent ones of the plurality of pattern sheets, if the vertical direction is first defined. Between two pattern sheets may still intercept the slits of the pattern sheets. It appears Applicants may add the that straight line projection does not intercept the slits on the pattern sheets, if supported.
	Furthermore, claim 1 includes the nozzles facing directly to the substrate because the deposition source nozzles passes between pattern sheets and no other component is included in claim 1 that prevent deposition in this straight line. The examiner notices that frame 132 actually prevents deposition on unwanted area. Frame is in claim 7-9, yet its function was not included. In short, there are many configurations that current claim set broadly includes. The examiner decides to applies reference with narrow claim interpretation. Future office correspondence may considers these broad interpretation if required.
	
The “the plurality of pattern sheets is within a single space” of claim 3, space can be a vast space containing multiple deposition assemblies. 

	Claim 6, “wherein the plurality of deposition sources are within different spaces”, spaces, without specific definition such as chamber spaces, are intrinsically different for each deposition source.

Claim 18, “at least certain ones of the plurality of deposition assemblies are within different spaces”, again, without specific definition such as chamber spaces, are intrinsically different for each deposition assembly.

	The “An organic layer deposition apparatus”, the type of the material used during deposition is considered an intended use of the apparatus.
The “the plurality of deposition assemblies forms different organic layers” of claim 19, using different organic material is considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a first conveyer unit” of claim 20, this is considered as “The LMS magnet 431b and the coil 411 may form an operation unit” ([0130]).
The “a second conveyer unit” of claim 20, this is considered as “a coil 421, roller guides 422, and a charging track 423” ([0119]).
The ” a moving unit” of claim 20, this is considered as “a carrier 431 and an electrostatic chuck 432 attached thereto” ([0118]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “deposition unit”, “deposition assembly” are not examined under 112(f) as they are further structurally modified.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended limitation “each of the plurality of pattern sheets includes a plurality of patterning slits in a second direction perpendicular to the first direction” of claim 28 does not have antecedent basis. Furthermore, it is not clear the “a second direction” is the direction of each patterning slit or the direction of the plurality of pattern slits are arranged.

Claim 28 will be examined inclusive any direction as “the first direction” and either interpretation of the “a second direction”.

The newly added limitation “wherein each of the plurality of different regions extend in the moving direction of the substrate and is parallel to each other” of claim 44 lacks antecedent basis.

Claim 44 will be examined inclusive “wherein each of the plurality of different regions extend in a moving direction of the substrate and is parallel to each other”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 10, 17, 27, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 20040115338, hereafter ‘338), in view of Fujimori et al. (US 20020102754, hereafter ‘754).
‘338 teaches some limitations of:

Claim 1: Manufacturing Method Of Organic Electroluminescent Display Device (title, the claimed “An organic layer deposition apparatus, comprising”):
 The vapor-deposition beam generator 50 is provided with storage 51 for storing the organic EL material on a bottom of a box having a predetermined shape, as shown in FIGS. 1 and 2 ([0035]), Above the storage 51, the plurality of the vapor-deposition beam passing pipes 52, which is long and narrow and communicates with the storage 51, is provided in a row along a longitudinal direction of the box. A heater 54 for heating the vapor-deposition beams which pass through the vapor-deposition beam passing pipes 52 is attached adjacent each of the vapor-deposition beam passing pipes 52. Nozzles 53 of the vapor-deposition beam passing pipes 52 are exposed, being in plane with an upper surface of the box ([0036]), as shown in FIGS. 3 and 4, the insulating substrate 100 having the TFT for driving the organic EL element or the like is disposed in a vacuum chamber, and the shadow mask 101 is disposed adjacent and opposite to the insulating substrate 100 ([0039], the claimed “a deposition unit including at least one deposition assembly spaced apart from a substrate, the at least one deposition assembly depositing a material on the substrate, the at least one deposition assembly including: a deposition source that discharges a deposition material; a deposition source nozzle unit mounted on the deposition source, the deposition source nozzle unit including a plurality of deposition source nozzles arranged along a straight line“, the shadow mask 101 is “a pattern sheet facing the deposition source nozzle unit so that the deposition material is deposited on a plurality of different regions of the substrate via the pattern sheet”).
Claim 44: Manufacturing Method Of Organic Electroluminescent Display Device (title, the claimed “An organic layer deposition apparatus, comprising”):
 The vapor-deposition beam generator 50 is provided with storage 51 for storing the organic EL material on a bottom of a box having a predetermined shape, as shown in FIGS. 1 and 2 ([0035]), Above the storage 51, the plurality of the vapor-deposition beam passing pipes 52, which is long and narrow and communicates with the storage 51, is provided in a row along a longitudinal direction of the box. A heater 54 for heating the vapor-deposition beams which pass through the vapor-deposition beam passing pipes 52 is attached adjacent each of the vapor-deposition beam passing pipes 52. Nozzles 53 of the vapor-deposition beam passing pipes 52 are exposed, being in plane with an upper surface of the box ([0036]), as shown in FIGS. 3 and 4, the insulating substrate 100 having the TFT for driving the organic EL element or the like is disposed in a vacuum chamber, and the shadow mask 101 is disposed adjacent and opposite to the insulating substrate 100 ([0039], the claimed “a deposition unit including at least one deposition assembly spaced apart from a substrate, the at least one deposition assembly depositing a material on the substrate, the at least one deposition assembly including: a deposition source that discharges a deposition material; a deposition source nozzle unit mounted on the deposition source, the deposition source nozzle unit having a deposition source nozzle formed therein“, the shadow mask 101 is “a pattern sheet facing the deposition source nozzle unit so that the deposition material is deposited on a plurality of different regions of the substrate via the pattern sheet”),
Since the vapor-deposition beam generator 150 and the vapor-deposition beam direction adjusting board 70 can be moved relatively to the shadow mask 101, the vapor-deposition beam generator 150 and the vapor-deposition beam direction adjusting board 70 may be stationary and the insulating substrate 100 and the shadow mask 101 may move instead (Figs. 8-9, similar read into above limitation of claim 44, the claimed “wherein each of the plurality of different regions extend in the moving direction of the substrate and is parallel to each other”).

‘338 does not teach the other limitations of:
Claim 1: (1A) a plurality of pattern sheets (facing the deposition source nozzle unit) and spaced apart from one another (so that the deposition material is deposited on a plurality of different regions of the substrate) via the plurality of pattern sheets, 
(1B) wherein the straight line passes between adjacent ones of the plurality of pattern sheets.  
Claim 4: wherein the deposition source is between adjacent pattern sheets from among the plurality of pattern sheets.  
Claim 44: a plurality of pattern sheets (facing the deposition source nozzle unit) and spaced apart from one another (so that the deposition material is deposited on a plurality of different regions of the substrate) via the plurality of pattern sheets. 

	‘338 also teaches that The vapor-deposition beam generator 50 is moved in parallel with the shadow mask 101 ([0040], 2nd last sentence). 

‘754 is analogous art in the field of Integrated Mask And Method And Apparatus For Manufacturing Organic EL Device Using The Same (title), including an evaporation source disposed inside the deposition chamber ([0015], 2nd sentence). ’754 teaches that With reference to FIGS. 1 and 2, an integrated mask 1 is constructed by retaining four deposition masks 20 on a base plate 2 with engaging units 40 ([0032]), for the purpose of multiple organic EL devices can be formed on a single substrate by a deposition process ([0010], 2nd last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the single shadow mask 101 of ‘338 with the four deposition masks 20 on a base plate 2 of ‘754 (the limitation of 1A and 44), for the purpose of multiple organic EL devices can be formed on a single substrate by a deposition process ([0010], 2nd last sentence). Furthermore, as the vapor-deposition beam generator 50 is moved in parallel with four deposition masks 20 on base plate 2, at certain point in time, it would have the straight line of nozzles passes between the center of the base plate 2 (the limitations of 1B and 4, or by stopping the movement at this position).

‘338 further teaches the limitations of:
Claim 2: Fig. 3 shows a planar substrate 100 (therefore, the claimed “wherein two of the plurality of different regions of the substrate are parallel to each other”).  
Claim 17: The hole transport layer 62, the emissive layer 63, the electron transport layer 64, and the cathode 65 of the organic EL element 60 are patterned by a vapor-deposition method with the shadow mask 101 ([0034], the claimed “wherein the at least one deposition assembly forms a pattern layer on the substrate”).  
Claim 27: The vapor-deposition beam generator 50 is moved in parallel with the shadow mask 101 so that the vapor-deposition beams are led to the whole surface of the shadow mask 101 ([0040], 2nd last sentence, the claimed “wherein the substrate and the at least one deposition assembly are apart from each other and move relative to each other”).  

	‘754 further teaches the limitations of:
Claim 3: Fig. 2 shows deposition masks are within the space near the base plate 2 (the claimed “wherein the plurality of pattern sheets is within a single space”).  
	Claim 7: an integrated mask 1 is constructed by retaining four deposition masks 20 on a base plate 2 with engaging units 40 ([0032], the base plate 2 is the claimed “wherein the at least one deposition assembly further includes a frame in which the plurality of pattern sheets is mounted”.  
	Claim 10: Fig. 2 shows the claimed “wherein the plurality of pattern sheets is arranged on a same plane”.  
Claims 5-6, 13, 18-19, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 and ‘754, as being applied to claim 1 rejection above, further in view of OCHI  et al. (US 20150361546, hereafter ‘546).
The combination of ‘338 and ‘754 does not teach the limitations of:

	Claim 5: wherein: the at least one deposition assembly includes a plurality of the deposition sources, and 
each of the plurality of deposition sources corresponds to each of the plurality of pattern sheets.  
	Claim 6: wherein the plurality of deposition sources are within different spaces, respectively.  
	Claim 18: wherein: the deposition unit includes a plurality of the deposition assemblies, and at least certain ones of the plurality of deposition assemblies are within different spaces.  
	Claim 19: wherein: the deposition unit includes a plurality of the deposition assemblies, and the plurality of deposition assemblies forms different organic layers.  
Claim 13: further comprising a first shielding member adjacent to each of the plurality of pattern sheets.  
Claim 28: wherein: each of the plurality of pattern sheets includes a plurality of patterning slits in a second direction perpendicular to the first direction.  
Claim 29: wherein the deposition source, the deposition source nozzle unit, and at least one of the plurality of pattern sheets are coupled to one another by a connection member and integrally formed with one another.  
	Claim 30: wherein the connection member guides a movement path of the deposition material.  
	Claim 31: wherein the connection member shields a space between the deposition source, the deposition source nozzle unit, and at least one of the plurality of pattern sheets from the outside.  

‘546 is analogous art in the field of VAPOR DEPOSITION DEVICE (title), an organic EL display device ([0004]), The vapor deposition device includes a plurality of vapor deposition masks (abstract), the vapor deposition material is evaporated ([0125]). ’546 teaches that the vapor deposition masks 80 are provided in two rows in the Y axis direction so as to correspond to the respective vapor deposition sources 60A and 60B (Fig. 13, [0134], see also [0068], different colors requires different materials for deposition), As illustrated in FIG. 1 and (a) of FIG. 3, the limiting plate unit 70 includes a plurality of limiting plates 73 (first limiting plate) which are provided (i) in the X axis direction and (ii) in respective locations in the X axis direction ([0156]), Between (i) the limiting plates 73A in the row I and (ii) the limiting plates 73B in the row II, a limiting plate 75 or a partition, any of which serves as a second limiting plate, is preferably provided along the X axis direction ([0164]), The holder 90 includes, as vapor deposition mask holding members, (i) a mask holder 91 (mask frame), (ii) a mask tray 92 ([0174]). Note various Figures show the mask has patterning slits.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated Fig. 3 of ‘338 into two columns and divided by limiting plate unit 70 and holder 90 and to have changed the shape of the mask openings 102 from square to slits, as taught by ‘546, for the purpose of coating different color layers simultaneously, as taught by ‘546 ([0134] and [0058]). 
Note the holder 90 of ‘546 read into claims 29-31.
Claims 11-12, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 and ‘754, as being applied to claim 1 rejection above, further in view of Sakamoto (US 20050166842, hereafter ‘842).
The combination of ‘338 and ‘754 does not teach the limitations of:

Claim 11: wherein adjacent pattern sheets from among the plurality of pattern sheets zigzag-3-118684612.1Appin No. 16/540,820Amdt date September 27, 2022Reply to Office action of June 27, 2022 with respect to the straight line that passes between the adjacent pattern sheets and is parallel to a deposition-proceeding direction.  
	Claim 12: wherein each of the plurality of pattern sheets is eccentric with respect to the straight line that passes between adjacent pattern sheets and is parallel to a deposition- proceeding direction.  
	Claim 14: wherein the plurality of pattern sheets are arranged in a diagonal direction with respect to a direction in which the substrate is transferred.  
Claim 28: wherein: each of the plurality of pattern sheets includes a plurality of patterning slits in a second direction perpendicular to the first direction.  

‘842 is analogous art in the field of Vapor Deposition Mask And Organic EL Display Device Manufacturing Method (title). ’842 teaches that It is noted that the positioning of vapor deposition openings of a vapor deposition mask for one color may be shifted with respect to the positioning of vapor deposition openings of a vapor deposition mask for another color to form vapor deposition masks corresponding to different colors ([0058]), FIG. 8 is a diagram showing the structure of the vapor mask 52 according to the third embodiment in which the rows of perforated vapor deposition openings 53 are shifted from one another by a pitch corresponding to the dimension (width) of one color pixel ([0080]), for the purpose of providing a vapor deposition mask structure with high pattern accuracy particularly at mask openings without having to change the substrate structure ([0016]). Various Figures also shows the through hole patterns 8 is slit shaped.

Note when four deposition masks 20 of ‘754 are shifted according to ‘842, they are in diagonal direction. Note Applicants’ disclosure “The number of pattern sheets 131 may be at least two ([0139]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted mask pattern with slits in Fig. 8 of ‘842, as the despot ion masks 20 of ‘754 and then combined with ‘338, for the purpose of coating different colors simultaneously and providing a vapor deposition mask structure with high pattern accuracy particularly at mask openings without having to change the substrate structure, as taught by ‘842 ([0058] and [0016]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claims 20-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 and ‘754, as being applied to claim 1 rejection above, further in view of Choi (US 20140014921, hereafter ‘921).
The combination of ‘338 and ‘754 does not teach the limitations of:

Claim 20: further comprising a conveyer unit that includes a first conveyer unit and a second conveyer unit that cyclically move a moving unit to which the substrate has been detachably fixed, wherein the first conveyer unit conveys, in a first direction, the moving unit, and the second conveyer unit conveys the moving unit separated from the substrate in a second direction opposite to the first direction.
Claim 22: further comprising an unloading unit separating the substrate from the moving unit, wherein: the moving unit circulates between the first conveyer unit and the second conveyer unit, and the substrate fixed to the moving unit is spaced apart from the at least one deposition assembly while the substrate is being moved by the first conveyer unit.
	Claim 23: wherein the first conveyer unit sequentially conveys the moving unit to a loading unit, the deposition unit, and the unloading unit.
	Claim 24: wherein the second conveyer unit sequentially conveys the moving unit to the unloading unit, the deposition unit, and the loading unit.
	Claim 25: wherein the first conveyer unit and the second conveyer unit pass through the deposition unit.
	Claim 26: wherein the first conveyer unit and the second conveyer unit are on one another in a vertical direction.
Claim 28: each of the plurality of pattern sheets includes a plurality of patterning slits in a second direction perpendicular to the first direction.

‘921 is analogous art in the field of ORGANIC LAYER DEPOSITION APPARATUS (title), a deposition source for discharging a deposition material; a deposition source nozzle unit including a plurality of deposition source nozzles; a patterning slit sheet including a plurality of patterning slits that are arranged in a first direction; and a deposition source shutter that moves in the first direction, and selectively blocks the deposition material that is vaporized in the deposition source. The transfer unit moves between the first and second conveyer units (abstract). ’921 teaches that The magnetic rail 431b of the main body part 431a and the coil 411 may be combined with each other to constitute an operation unit (Fig. 4, [0132]), the second conveyer unit 420 includes the coil 421, the roller guides 422, and the charging track 423 ([0143], last sentence), The first conveyer unit 410 conveys (or transports) in an in-line manner the transfer unit 430, including the carrier 431 and an electrostatic chuck 432 attached thereto ([0120]), The roller guides 422 guide the carrier 431 to move in a direction. In this regard, the roller guides 422 are formed to pass through the deposition unit 100. In particular, the roller guides 422 support cam followers 431f (for example, see FIG. 5) respectively formed on both sides of the carrier 431 to guide the carrier 431 to move along a direction opposite to the direction of arrow A illustrated in FIG. 3 ([0146]), a loading unit for attaching the substrate to the transfer unit; and an unloading unit for separating, from the transfer unit, the substrate on which the deposition has been completed while passing through the deposition unit ([0024]), The transfer unit may be configured to move between the first conveyer unit and the second conveyer unit ([0047]), the substrate 2 may be fixed (or attached) onto a bottom surface of the transfer unit 430 and then moved into the deposition unit 100 ([0083]), wherein the first conveyer unit is configured to sequentially transport the transfer unit into the loading unit, the deposition unit, and the unloading unit (claim 15 of ‘921), the second conveyer unit is configured to sequentially transport the transfer unit into the unloading unit, the deposition unit, and the loading unit (claim 16 of ‘921), wherein the first conveyer unit and the second conveyer unit pass through the deposition unit (claim 12 of ‘921), and Fig. 4 shows “the first conveyer unit and the second conveyer unit are on one another in a vertical direction”. ‘921 further teaches that a plurality of patterning slits that are arranged in a first direction ([0011]), and the plurality of patterning slits of the patterning slit sheet may be arranged along a second direction that is perpendicular to the first direction ([0033], i.e. either direction is feasible depending on application, of claim 28 of instant application), The deposition source 910 and the deposition source nozzle unit 920, and the patterning slit sheet 950 are combined by using connection members 935 ([0181]), a patterning slit sheet 750 (Fig. 8, [0169]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted movement of both the substrate moving device 53 and the vapor deposition unit moving device 55 as well as the hardware of ‘921, including patterning slits on mask, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘338 further teaches the limitations of:
	Claim 21: as shown in FIGS. 3 and 4, the insulating substrate 100 having the TFT for driving the organic EL element or the like is disposed in a vacuum chamber, and the shadow mask 101 is disposed adjacent and opposite to the insulating substrate 100 ([0039], the claimed “wherein the deposition unit further includes a chamber including the at least one deposition assembly therein and through which the moving unit passes”).  
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
	In regarding 112(f) claim interpretation, Applicants traverse by arguing that if the term is structurally modified, it should not be 112f and a person of ordinary skill in the art would have known the structure of the conveyer units, see the bottom of page 9 to the top of page 10.
	This argument is found not persuasive.
	Applicants did not cite any other interpretation of these terms as supported by Applicants’ Specification of the structure, nor anywhere in Applicants’ claim where the structure modification is.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130059063 is cited for mask slits in staggered pattern (Fig. 14).

US 20160144396 is cited for multiple coating stations each with a deposition source 40 and mask 50 (Fig. 5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716